PeR Cueiam.
In an assignment of error, “(a)lways the very error relied upon should be definitely and clearly presented, and the Court not compelled to go beyond the assignment itself to learn what the question is.” Allen v. Allen, 244 N.C. 446, 450, 94 S.E. 2d 325; Steelman v. Benfield, 228 N.C. 651, 653, 46 S.E. 2d 829, and cases cited. Many of petitioner’s assignments of error are defective in that they do not point out in what respect petitioner considers erroneous the court’s rulings or instructions. Notwithstanding these deficiencies, each of petitioners’ exceptions has been carefully considered. Suffice to say, we find no error of law deemed sufficiently prejudicial to warrant a new trial.
No error.